Citation Nr: 1806050	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in May 2017.  At the hearing, he submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide during service in Thailand.

2.  The Veteran has been diagnosed with prostate cancer during the period on appeal.


CONCLUSION OF LAW

The criteria to establish service connection for prostate have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Exposure to herbicide may also be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases, including Ubon Royal Thai Air Force Base (RTAFB) and Udorn RTAFB, during the Vietnam War.  Veterans Benefits Administration (VBA) Manual M21-1, IV.ii.1.H.5.  The list of diseases associated with exposure to certain herbicide agents includes prostate cancer.  38 C.F.R. § 3.309(e).

Facts and Analysis

The Veteran contends that his prostate cancer is due to in-service herbicide exposure.  In this regard, during the May 2017 Board hearing, he reported staying in barracks and working in close proximity to the perimeter fencing of the Ubon and Udorn RTAFBs during the Vietnam War.  He also reported traveling in and out of these bases through the main gate on a regular basis during such service.  In addition, in February 2016, the Veteran submitted a statement from a fellow service member who reported that he worked with the Veteran close to the perimeter of Ubon and Udorn RTAFBs.  He also stated that he traveled with the Veteran regularly in and out of such bases.  At such time the Veteran also submitted photographs and maps that he contends show his barracks at Ubon RTAFBs to have been in close proximity to the perimeter fence.

Post-service VA treatment records reflect that the Veteran was diagnosed with prostate cancer in June 2011.  For the purposes of this claim, the Board will find that it manifested to a compensable degree.  In addition, the Veteran's service personnel records reflect that he served at Ubon RTAFB for three months and at Udorn RTAFB for eight months during the Vietnam War.  

The Board finds the Veteran's and his fellow service member's statements regarding living and working near the perimeter of the Ubon and Udorn RTAFB to be credible evidence.  In the absence of contradictory evidence, and resolving reasonable doubt in favor of the Veteran, the Board concludes that he was exposed to herbicides while serving in Thailand.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; VBA Manual M21-1, IV.ii.1.H.5.  Therefore, service connection for prostate cancer is warranted.  38 C.F.R. § 3.307; 38 C.F.R. § 3.309(e).


ORDER

Service connection for prostate cancer is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


